Order denying plaintiff’s motion for a temporary injunction affirmed, with $10 costs and disbursements. The record does not establish that the denial of the temporary injunction was an improper exercise of discretion. Plaintiff’s appeal from the order granting defendants’ cross motion to join Orange Stock Farm, Inc., as a party plaintiff or, if said corporation refuses to be a party plaintiff, then as a party defendant, dismissed, on consent of appellant, without costs. Nolan, P. J., Carswell, Johnston, Adel and Sneed, JJ., concur.